Citation Nr: 0126356	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  94-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The appellant had active military service from September 1967 
to April 1969 and from May 1969 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the above 
claim. 

In a decision dated August 7, 1997, the Board denied this 
claim.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 6, 1998, Order, the Court vacated the Board's August 
1997 decision in accordance with a Joint Motion for Remand, 
and this issue was returned to the Board for further 
development and adjudication.

In a decision dated April 15, 1999, the Board denied this 
claim, and the appellant appealed that decision to the Court.  
In an August 29, 2000, Order, the Court vacated the Board's 
April 1999 decision, and this issue was again returned to the 
Board for further development and adjudication.

The Board notes that the appellant's attorney filed a claim 
in April 2000 for an increase in the service-connected PTSD.  
This issue is referred to the RO for any necessary action and 
development.


REMAND

In May 2001, the Board requested a medical opinion from an 
independent medical expert in accordance with 38 C.F.R. § 
20.901(d).  In conformance with 38 C.F.R. § 20.903, the 
appellant and his attorney were notified at the time the 
medical opinion was initially sought, and, after the opinion 
was received at the Board, the appellant's attorney was 
provided a copy in July 2001 and given 60 days to submit any 
additional evidence or argument in response to the opinion.  
The appellant's attorney was informed that any new evidence 
had to be referred to the RO for initial consideration unless 
a waiver was submitted.

In September 2001, the appellant's attorney submitted 
additional medical evidence.  Rather than submit a waiver for 
the evidence, so that the Board could expeditiously address 
this case, the appellant's attorney expressly requested that 
the case be returned to the RO for review.  Under the current 
version of 38 C.F.R. § 20.1304(c), the Board has no choice 
but to comply with the request of the appellant's attorney 
and remand this case to the RO for consideration of the new 
evidence and issuance of a supplemental statement of the 
case.

The Court requested that the Board address the scope of the 
Board's authority to request medical opinions from employees 
of the Veterans Health Administration.  The appellant's 
arguments will be addressed when this case is returned from 
Remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures.  38 U.S.C.A.A. §§ 5103 and 
5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

2.  Thereafter, the RO should 
readjudicate this claim, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained since the case was 
last before the RO.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must include 
consideration of all evidence received 
since the last supplemental statement of 
the case was prepared on this issue in 
October 1996.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


